DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/29/2021has been entered. Applicant has amended claims 1 and 8. Claims 1, 3-8, and 10-25 are currently pending in the instant application.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. Regarding the arguments concerning independent claim 1, Examiner respectfully disagrees. Brodt teaches the newly added limitation of wherein spatial indexing generates multiple ones of the geohashes, wherein the multiple ones of the geohashes are multiple, single dimensional keys from the multi-dimensional geometry object. Brodt shows that the bounding box is split into several single dimension boxes (Figure 3, 301-303) thus teaching the claimed limitation. Applicant argues that the dimension information of altitude and time are not disclosed. Brodt teaches altitude  (Figure 2 – Elevation) and the teaching of time is also taught due to the disclosed invention not being limited to 2 or 3 dimensions. Brodt disclosure highlights the invention is compatible with n-dimensions ([0093]), therefore the 4th dimension of time is taught. 
Regarding the arguments concerning independent claim 8, Applicant further argues that the claimed maximum number of geohashes to encode is equal to 3n-1 is not taught by Brodt, Examiner respectfully disagrees. Brodt teaches that the user can choose this boundary as 
Regarding the arguments concerning claims 15 and 25, Examiner respectfully disagrees. Brodt teaches limitations wherein search geometry and search radius are converted into the geohashes by computing a bounding box for the search geometry, stretching the bounding box by the search radius and covering the bounding box with no more than 3" - 1 geohashes, wherein n is a dimension of the geometry object as seen in the current rejection. Brodt further explains the disclosure in Figure 6 and 7 where the is box is stretched due to subdivided cells that are partially in the query area are now part of the bounding box, 
Examiner maintains the current rejection.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2016/0196281) in view of Bowman et al (US 2012/0166446) and Brodt et al (US 2017/0068688).
Regarding claim 1, Agrawal teaches a system, comprising :a memory that stores computer executable components (paragraph 0006 – memory comprises instructions) ; a processor that executes the computer executable components stored in the memory (paragraph 0006 - system/apparatus may comprise one or more processors and a memory coupled to the one or more processors), wherein the computer executable components comprise: a geometry (Figure 4, 402-404 and paragraph 0049 - The indexing logic stores the geometry object in a graph database in a storage using the geohashes as bit strings (step 408)) ; a geometry indexing, wherein the spatial index is based on a total number of the one or more encoded bits generated for the one or more geohashes (paragraph 0039 - Spatial graph indexing and querying mechanism 300 comprises indexing logic 302, querying logic 304, and storage 306. In operation, indexing logic 302 receives a set of geometry objects 308 from user 310 that are to be indexed and stored for fast geomap lookups…encodes the geohash of the geometry object as a binary string, for ease of reading American Standard Code for Information Interchange (ASCII) strings); and a geometry storing component that inserts the geometry object and the one or more geohashes in the key value database using the spatial index to allow for faster retrieval of the geometry object (paragraph 0039 & 0049 - Associated with the graph database, the indexing logic builds a hashmap index (step 410), which is an n.times.n table of the geometry objects and each geometry object's associated encoded geohash).
Agrawal further teaches wherein the geometry indexing component determines a maximum number of geohashes to encode using a dimension information of the geometry object (paragraph 0050 - The querying logic utilizes geohashing logic within the spatial graph indexing and querying mechanism to compute a geohash (bit string) for the given geo-location L (step 504). Based on the computed geohash of geo-location L, the querying logic identifies a number of bits NB that are required to encode an accuracy of distance D using geohashes (bit strings) (step 506)).
	Agrawal does not explicitly teach component that generates a spatial index.
(paragraph 0070 - Spatial indexes 240 may be used to facilitate accessing data stored in database table(s) 250, in accordance with an embodiment. Tables 250 are used to store geometric data for geometry objects 252).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen above, to include component that generates a spatial index as taught by Bowman. It would be advantageous to make the combination since the spatial index can quickly reduce the number of candidates that need to be evaluated for inclusion in a result set as taught by Bowman as seen in the cited sections.
	Brodt teaches wherein a geohash of the one or more geohashes is a single dimensional key determined from a multi-dimensional geometry object (paragraph 0027 - the query area may be defined by two or more range searches based on selections on two or more values that correspond to different dimensions of the spatial objects), wherein the dimension information comprises spatial data, altitude and time (paragraph 0027 - For example, the query may be received or generated in the form of a SQL statement comprising a WHERE statement that selects or requires data objects having a longitude location between long1 and long2 values and a latitude location between lat1 and lat2 values. In this case, the query area may be a rectangle defined by a lowest left corner (long1, lat1) and an upper right corner defined by the pair (long2, lat2) in a space defined by the two dimensions, longitude and latitude), wherein spatial indexing generates multiple ones of the geohashes, wherein the multiple ones of the geohashes are multiple, single dimensional keys from the multi-dimensional geometry object ((Figure 3, 301-303)) wherein information from the geohashes is employed to identify a best fit level for a (paragraph 0067 - For example, a multidimensional data structure may be used to store the attribute metadata. Each data element or entry of the multidimensional data structure may be associated with a respective data block 127A-N. A data element of the multidimensional data structure may comprise a tuple of values (e.g., lat_min, long_min, lat_max, long_max) that define the multidimensional minimum bounding rectangle. For example, the attribute metadata 135 of data block 127B may comprise the two pairs of values (lat_min=5, long_min=2) and (lat_max=46, long_max=58) that define the minimum bounding rectangle 221).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal in view of Bowman, as seen above, to include wherein a geohash of the one or more geohashes is a single dimensional key determined from a multi-dimensional geometry object, wherein the dimension information comprises spatial data, altitude and time, wherein information from the geohashes is employed to identify a best fit level for a defined multi-level store into which to insert the geometry object) as taught by Bowman. It would be advantageous to make the combination for finding the relevant (according to the multidimensional MBR) data blocks very quickly compared to linear search as taught by Brodt as seen paragraph 0121.
Regarding claim 3, Agrawal teaches wherein a geohash of the one or more geohashes represents a single spatial dimensional range value (Figure 3 and paragraph 0055 - the illustrative embodiments provide mechanisms spatial graph indexing and querying mechanism that converts two-dimensional geometries to single-dimensional keys while preserving the spatial locality that may be efficiently executed using prefix matching) and wherein the single spatial dimensional range value is based on latitude and longitude values (paragraph 0014 - Geohash is a latitude/longitude geocode system, which is a hierarchical spatial data structure that subdivides space into buckets of grid shape).
Regarding claim 4, Agrawal teaches wherein the key value database includes one or more levels to efficiently store the geometry object and to allow for faster retrieval of the geometry object (Figure 4 and paragraph 0049 - Associated with the graph database, the indexing logic builds a hashmap index (step 410), which is an n.times.n table of the geometry objects and each geometry object's associated encoded geohash; rows and columns = levels).
Regarding claim 5, Agrawal wherein the one or more geohashes further comprises a prefix (paragraph 0020 - the mechanisms add each identified geohash to a list of candidate results CR whose geohashes have at least NB common-prefix bits in common with the geohash the given geo-location L) 
Agrawal does not explicitly teach wherein a geohash bit depth table comprise a level value, a number of bits value and a range value.
Bowman teaches wherein a geohash bit depth table comprise a level value, a number of bits value and a range value (paragraph 0090 – 0092, For example, the /01 key for block 530 contains all corresponding sub-blocks 538 (e.g., Morton keys /01/01, /01/11, 01/00, and 01/10). This containment can be expressed as linear ranges)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen above, to include wherein a geohash bit depth table comprise a level value, a number of bits value and a range value as taught by Bowman. It would be advantageous to make the combination since the spatial index can quickly reduce the number of candidates that need to be evaluated for inclusion in a result set as taught by Bowman as seen in the cited sections.
Regarding claim 6, Agrawal teaches wherein the key value database further comprises one or more levels, and wherein a single level of the one or more levels is used to store the geometry object (figure 4 and paragraph 0049 - single level = column containing the geometry objects).
Regarding claim 7, Agrawal teaches wherein the key value database further comprises one or more levels, and wherein a total number of levels allocated to the key value database is defined for the key value database ((Figure 4 and paragraph 0049 - Associated with the graph database, the indexing logic builds a hashmap index (step 410), which is an n.times.n table of the geometry objects and each geometry object's associated encoded geohash; rows and columns = levels).
Regarding claim 8, Agrawal teaches a method, comprising :a memory that stores computer executable components (paragraph 0006 – memory comprises instructions) ; a processor that executes the computer executable components stored in the memory (paragraph 0006 - system/apparatus may comprise one or more processors and a memory coupled to the one or more processors), wherein the computer executable components comprise: a geometry hashing component that generates one or more geohashes for a geometry object, wherein the one or more geohashes includes one or more encoded bits to store as keys in a key value database (Figure 4, 402-404 and paragraph 0049 - The indexing logic stores the geometry object in a graph database in a storage using the geohashes as bit strings (step 408)) ; a geometry indexing, wherein the spatial index is based on a total number of the one or more encoded bits generated for the one or more geohashes (paragraph 0039 - Spatial graph indexing and querying mechanism 300 comprises indexing logic 302, querying logic 304, and storage 306. In operation, indexing logic 302 receives a set of geometry objects 308 from user 310 that are to be indexed and stored for fast geomap lookups…encodes the geohash of the geometry object as a binary string, for ease of reading American Standard Code for Information Interchange (ASCII) strings); and a geometry storing component that inserts the geometry object and the one or more geohashes in the key value database using the spatial index to allow for faster retrieval of the geometry object (paragraph 0039 & 0049 - Associated with the graph database, the indexing logic builds a hashmap index (step 410), which is an n.times.n table of the geometry objects and each geometry object's associated encoded geohash).
Agrawal further teaches wherein the geometry indexing component determines a maximum number of geohashes to encode using a dimension information of the geometry object (paragraph 0050 - The querying logic utilizes geohashing logic within the spatial graph indexing and querying mechanism to compute a geohash (bit string) for the given geo-location L (step 504). Based on the computed geohash of geo-location L, the querying logic identifies a number of bits NB that are required to encode an accuracy of distance D using geohashes (bit strings) (step 506)).
	Agrawal does not explicitly teach component that generates a spatial index.
	Bowman teaches component that generates a spatial index (paragraph 0070 - Spatial indexes 240 may be used to facilitate accessing data stored in database table(s) 250, in accordance with an embodiment. Tables 250 are used to store geometric data for geometry objects 252).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen above, to include component that generates a spatial index as taught by Bowman. It would be advantageous to make the combination since the spatial index can quickly reduce the number of 
	Brodt teaches wherein the maximum number of geohashes to encode is equal to 3n - 1, wherein n is a dimension of the geometry object (paragraph 0067 - For example, a multidimensional data structure may be used to store the attribute metadata. Each data element or entry of the multidimensional data structure may be associated with a respective data block 127A-N. A data element of the multidimensional data structure may comprise a tuple of values (e.g., lat_min, long_min, lat_max, long_max) that define the multidimensional minimum bounding rectangle. For example, the attribute metadata 135 of data block 127B may comprise the two pairs of values (lat_min=5, long_min=2) and (lat_max=46, long_max=58) that define the minimum bounding rectangle 221).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal in view of Bowman, as seen above, to include wherein the maximum number of geohashes to encode is equal to 3n - 1, wherein n is a dimension of the geometry object as taught by Bowman. It would be advantageous to make the combination for finding the relevant (according to the multidimensional MBR) data blocks very quickly compared to linear search as taught by Brodt as seen paragraph 0121.
Claims 9 and 11-14 are rejected using similar rationale seen in the current rejection of claims 1 and 3-7 due to reciting similar limitations but directed towards a method.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2016/0196281) in view of Bowman et al (US 2012/0166446) and Brodt et al (US .
Regarding claim 10, Agrawal in view of Bowman and Brodt teaches wherein a geohash of the one or more geohashes represents a single spatial dimensional range value (Agrawal - Figure 3 and paragraph 0055 - the illustrative embodiments provide mechanisms spatial graph indexing and querying mechanism that converts two-dimensional geometries to single-dimensional keys while preserving the spatial locality that may be efficiently executed using prefix matching).
	Agrawal in view of Bowman and Brodt does not explicitly teach wherein a first spatial index of the spatial indexes stores ones of the geometry objects that produce 0-10 bits, a second spatial index of the spatial indexes stores one of the geometry objects that produces 10-20 bits and a third spatial index of the spatial indexes stores ones of the geometry objects that produce more than 20 bits.
	Shearer teaches wherein a first spatial index of the spatial indexes stores ones of the geometry objects that produce 0-10 bits, a second spatial index of the spatial indexes stores one of the geometry objects that produces 10-20 bits and a third spatial index of the spatial indexes stores ones of the geometry objects that produce more than 20 bits (paragraph 0150 - After the workload manager identification bits 1805, the next set of bits in the partition line tables 1800.sub.A-B may be branch level depth bits 1810. The branch level depth bits 1810 may identify how deep within the spatial index 500 the branch level which contains the partitioning line is located. For example, as illustrated in FIG. 18, five branch level depth bits 1810 are used with respect to the spatial index 500. However, although illustrated as only requiring five bits to identify the branch level depth, it should be understood by those skilled in the art that embodiments of the invention may include more or less bits to identify the branch level depth within a larger or smaller spatial index).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal in view of Bowman and Brodt, as seen above, to include wherein a first spatial index of the spatial indexes stores ones of the geometry objects that produce 0-10 bits, a second spatial index of the spatial indexes stores one of the geometry objects that produces 10-20 bits and a third spatial index of the spatial indexes stores ones of the geometry objects that produce more than 20 bits as taught by Shearer. It would be advantageous to make the combination to make searching through the spatial indexes more efficient due to being able to only search the spatial index that coincides with the number of bits instead of all the spatial indexes present as seen in the cited sections of Shearer.

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2016/0196281) in view of Agrawal et al (US 2016/0171027) – referred to as Agrawal 2 and Brodt et al (US 2017/0068688)
Regarding claim 15, Agrawal teaches a system, comprising: a memory that stores computer executable components (paragraph 0006 – memory comprises instructions); a processor that executes the computer executable components stored in the memory (paragraph 0006 - system/apparatus may comprise one or more processors and a memory coupled to the one or more processors), wherein the computer executable components comprise: a geometry query processing component that receives a query specifying an objective for a geographic location with respect to a geometry object and generates a geohash of geohashes based on the query (Figure 5, 502 – receive a geomap query from a user that identifies a number K-Closest geometry objects within a distance D…), wherein the geohash is a set of bits representing a key in a key value database (paragraph 0039 - indexing logic 302 utilizes geohashing logic 312 to compute a geohash (i.e. bit string) for the geometry object using a number of bits); and a geometry query results component that identifies the geometry object, by generating an initial list of keys (paragraph 0014 & Figure 5A, 508-514: Select a geometry object from the set of candidate results)  and conducting a simultaneous search of all levels of the key value database to allow for fast retrieval of the geometry object (paragraph 0049 - Associated with the graph database, the indexing logic builds a hashmap index…geometry objects are ready for efficient querying based on range queries of their associated geohashes)
Agrawal 2 teaches wherein the initial list of keys comprises one or more keys stored in the key value database that match the geohash (Figure 5, 520 - store the geometry object GO in a data structure that provides efficient common-prefix matching, using the geohashes (bit-strings) as the keys).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen above, to include wherein the initial list of keys comprises one or more keys stored in the key value database that match the geohash as taught by Agrawal 2. It would be advantageous to make the combination since it enables the system to query the database faster and return the result quicker to the user as taught by Bowman as seen in the cited sections.
Brodt teaches wherein search geometry and search radius are converted into the geohashes by computing a bounding box for the search geometry, stretching the bounding box by the search radius (paragraph 0071 -  By using the generated attribute metadata of a data block 127A-N, a comparison or matching or mapping may be performed between values (e.g., lat_min, long_min, lat_max, long_max) of the attribute metadata 135 with the values (e.g., lat1, long1, lat2, long2) defining the query area 230. In other words, the processing of the query may comprise identifying multidimensional minimum bounding rectangles 221, 223 that overlap with the query area 230. The data blocks that correspond to the identified multidimensional minimum bounding rectangles may be processed for executing the query) and covering the bounding box with no more than 3" - 1 geohashes, wherein n is a dimension of the geometry object (paragraph 0050 - The querying logic utilizes geohashing logic within the spatial graph indexing and querying mechanism to compute a geohash (bit string) for the given geo-location L (step 504). Based on the computed geohash of geo-location L, the querying logic identifies a number of bits NB that are required to encode an accuracy of distance D using geohashes (bit strings) (step 506)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal in view of Agrawal 2, as seen above, to include wherein search geometry and search radius are converted into the geohashes by computing a bounding box for the search geometry, stretching the bounding box by the search radius , covering the bounding box with no more than 3" - 1 geohashes, wherein n is a dimension of the geometry object as taught by Bowman. It would be advantageous to make the combination for finding the relevant (according to the multidimensional MBR) data blocks very quickly compared to linear search as taught by Brodt as seen paragraph 0121.
Claims 21 and 24 are rejected using similar rationale seen in the current rejection of claim 15 due to reciting similar limitations but directed towards a method and a computer program product.
Regarding claim 16, Agrawal does not explicitly teach wherein the geometry query results component uses a prefix of a key and a prefix of the geohash stored in the key value database to generate the initial list of keys.
Agrawal 2 teaches wherein the geometry query results component uses a prefix of a key stored in the key value database to generate the initial list of keys (Figure 3, 320-325 from the set of pre-computed geohashes of the objects, find all the objects that have at least NB common bits (common-prefix of length NB) with geohash selected from the set of geohashes of geo-location L).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen above, to include wherein the geometry query results component uses a prefix of a key stored in the key value database to generate the initial list of keys as taught by Agrawal 2. It would be advantageous to make the combination since it enables the system to query the database faster and return the result quicker to the user as taught by Bowman as seen in the cited sections.
	Claim 23 is rejected under similar rationale seen in the current rejection of claim 16 due reciting similar limitations but directed towards a method.
Regarding claim 17, Agrawal does not explicitly teach wherein the geometry query results component generates a pruned list of keys, wherein the pruned list of keys comprises a set of keys that match the objective.
(Figure 4, 340-355; it is determined whether or not the distance between geo-location L and the geometry object is less than or equal to distance D. If so, then the method proceeds to step 345).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen above, to include wherein the geometry query results component generates a pruned list of keys, wherein the pruned list of keys comprises a set of keys that match the objective as taught by Agrawal 2. It would be advantageous to make the combination to return accurate results to the user as taught by Bowman as seen in the cited sections.
Claims 22 and 25 are rejected using similar rationale seen in the current rejection of claim 17 due to reciting similar limitations but directed towards a method and a computer program product.
Regarding claim 18, Agrawal does not explicitly teach wherein the geometry query results component compares the geometry object associated with each key of the pruned list of keys against uses of the objective to identify the geometry object.
Agrawal 2 teaches wherein the geometry query results component compares the geometry object associated with each key of the pruned list of keys against uses of the objective to identify the geometry object (Figure 4, 340-355; it is determined whether or not the distance between geo-location L and the geometry object is less than or equal to distance D. If so, then the method proceeds to step 345).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Agrawal, as seen 
Regarding claim 19, Agrawal teaches wherein the query further comprises a distance-based objective (Figure 5, 502 - receives a geomap query from a user that identifies a number K-closest geometry objects within a distance D to a geo-location L (step 502)).
Regarding claim 20, Agrawal wherein the query further comprises a nearest-based objective (Figure 5, 502 - receives a geomap query from a user that identifies a number K-closest geometry objects within a distance D to a geo-location L (step 502)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166